Citation Nr: 9907634	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  98-03 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel




INTRODUCTION

The veteran was on active service from December 1966 to 
September 1969, and from September 1972 to July 1974.  He 
died on September [redacted], 1996.  The appellant is the 
veteran's widow.  

The matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a March 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the appellant's claim 
for service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died on 
September [redacted], 1996 of suicide by hanging due 
to depression.

2.  Depression or a chronic psychiatric disorder were not 
present during service.

3.  At the time of his death, the veteran was service-
connected for carvovarus feet, bilateral, mild hallux valgus, 
calluses with tenderness both ankles, left more than right, 
which was rated as 30 percent disabling; and noncompensable 
evaluations for scars, malaria, residuals of a left tibia 
fracture, and residuals of a fracture of lateral aspect os 
calcis.

4.  There is no competent medical evidence indicating that 
the veteran's service-connected disabilities caused or 
aggravated his depression or any other psychiatric disorder.

5.  There is no medical evidence establishing that the 
veteran's suicide was the result of depression attributable 
to either service or a disorder of service origin.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where no 
reasonable adequate motive for suicide is shown by the 
evidence, it will be considered to have resulted from mental 
unsoundness and the act itself considered to be evidence of 
mental unsoundness.  A reasonable adequate motive for suicide 
may be established by affirmative evidence showing 
circumstances which could lead a rational person to self-
destruction.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.302.

However, the appellant's cause of death claim must first be 
found to be well-grounded.  38 U.S.C.A. § 5107(a); Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995). A well-grounded claim has 
been defined as "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990).  Where, as in the 
present case, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
A claimant cannot meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim for service connection for the cause of 
the veteran's death to be well grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Carbino v. Gober, 10 Vet. App. 
507 (1997).

The veteran's Certificate of Death indicates that he died in 
September 1996 of suicide by hanging due to depression.  The 
appellant contends that the veteran's depression was 
etiologically related to his military service.

A May 1973 service medical record indicates that the veteran 
appeared excited and nervous.  The examiner indicated anxiety 
reaction.  A June 1973 record reflects an impression of 
probable conversion reaction.  A June 1973 report of medical 
history reveals that the veteran indicated that he suffered 
from trouble sleeping, depression or excessive worry, and 
nervous troubles.  Clinical findings from the June 1973 
report of examination revealed no psychiatric abnormality.  
An August 1973 service medical record indicates that the 
veteran was seen for complaints of headaches and increasing 
anxiety.  He related to difficulty with his MOS.  The 
impression was situational maladjustment.  Neither the April 
1974 Medical Board Report or the May 1974 Physical Evaluation 
Board proceedings mentioned any psychiatric disorder.

August 1975 and June 1996 VA examinations reflect diagnoses 
relating to the veteran's service-connected disabilities.  
The examinations are absent for any complaints or findings 
relating to psychiatric problems.

VA and Vets Center records from 1986 to 1996 reflect that the 
veteran participated in counseling sessions dealing with his 
experiences in Vietnam and family problems.  It was noted on 
several occasions that he presented with PTSD or PTSD 
symptoms.  It is apparent that the observations during this 
time were recorded by social workers; there is no indication 
that a psychiatrist or other medical professional diagnosed 
PTSD, and the records are negative for a diagnosis or  
impression of depression.   

While the Board acknowledges that the veteran sought 
counseling for some problems during his service, the record 
does not reflect that he suffered from chronic depression or 
any other chronic psychiatric disorder during service.  
Further, a review of the record also reveals that there is no 
competent medical evidence to support the contention that the 
veteran suffered from mental unsoundness resulting from a 
psychiatric disorder that was related to his periods of 
military service.  In other words, no physician or other 
health professional has linked the veteran's depression to 
his active military service.  While the Board does not doubt 
the sincerity of the appellant's belief that the veteran 
developed mental illness during service which resulted in his 
suicide, medical evidence to support her claim must be 
provided by someone qualified by medical knowledge, training, 
experience, skill, or education which the appellant, a 
layperson does not possess.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
appellant's lay opinions cannot be accepted as competent 
evidence that a disability incurred in or aggravated by 
service was either the principal cause of death or a 
contributory cause of the veteran's death.  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995). 

Additionally, there has been no evidence presented that 
indicates that the veteran developed depression secondary to 
his service-connected disabilities.  Accordingly, the Board 
finds that the appellant has not presented a plausible claim 
that the veteran had a service-connected psychiatric 
disability which caused or contributed substantially and 
materially to his death.

The Board is aware that the veteran had participated in 
counseling sessions where PTSD and the symptoms and problems 
associated with PTSD were discussed.  For example, a social 
counseling intake document listed PTSD as the "presenting 
problem."  However, in the absence of medical evidence of a 
PTSD diagnosis (even assuming depression was part of PTSD), 
the fact that the veteran took part in a Veteran's group does 
not in an of itself provide a basis to well ground the 
appellant's claim.  In this case, competent medical evidence 
of a diagnosis of PTSD linked to service would be required to 
well ground the appellant's claim.

In summary, as the appellant has not presented any competent 
medical evidence demonstrating that the suicide was the 
result of a psychiatric disorder, such as depression, of 
service origin, the Board concludes that the appellant's 
claim for service connection for the cause of the veteran's 
death is not well grounded, and must be denied on that basis.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well-grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

The Board views it discussion as sufficient to inform the 
appellant of the elements necessary to present a well-
grounded claim for service connection for the cause of the 
veteran's death, and the reasons why the current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

The Board is again cognizant of the fact that this Vietnam 
veteran did attend counseling sessions for problems relating 
to his service in Vietnam.  The Board would encourage the 
appellant to file an application to reopen her claim if there 
are any medical records reflecting treatment for or a 
diagnosis of depression or PTSD linked to service.  If the 
veteran did receive post-service psychiatric treatment, 
competent medical evidence of the contended medical nexus 
would include a medical or psychiatric opinion linking the 
veteran's suicide to PTSD with depression.  However, in the 
absence of such medical evidence, the Board must find that 
the appellant's claim is not well grounded (Carbino, supra), 
and the Board is aware of no circumstances in this matter 
which would put VA on notice that relevant evidence may exist 
or could be obtained, which, if true, would make the claim 
for service connection "plausible."  See generally McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

ORDER




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

